DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            LINDA PEDROZA,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D17-2151

                              [May 30, 2018]

    Appeal of order denying 3.800 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2000-CF-008753AXXXMB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The defendant appeals the circuit court’s denial of her motion to correct
sentence under Florida Rule of Criminal Procedure 3.800(a), challenging
the forty-year sentence imposed following a second-degree murder
conviction. She has not shown that her sentence, imposed when she was
a juvenile for the murder of her mother, violates the Eighth Amendment
as construed by any decision of the Supreme Court of the United States.
Nor has she identified any clear, binding Florida Supreme Court decision
that requires resentencing. We note the Florida Supreme Court’s recent
decisions in both Morris v. State, 43 Fla. L. Weekly S223a (Fla. May 10,
2018) and Williams v. State, 43 Fla. L. Weekly S183 (Fla. Apr. 19, 2018),
involved concessions of error by the state.

   Thus, we affirm based on Hart v. State, 43 Fla. L. Weekly D970a (Fla.
4th DCA May 2, 2018) (en banc). As we did in Hart, we certify conflict with
Cuevas v. State, 43 Fla. L. Weekly D563 (Fla. 2d DCA Mar. 9, 2018), Blount
v. State, 238 So. 3d 913 (Fla. 2d DCA 2018), Mosier v. State, 235 So. 3d
957 (Fla. 2d DCA 2017), Alfaro v. State, 233 So. 3d 515 (Fla. 2d DCA 2017),
and Burrows v. State, 219 So. 3d 910 (Fla. 5th DCA 2017). We also certify
conflict with Katwaroo v. State, 237 So. 3d 446 (Fla. 5th DCA 2018) and
Tarrand v. State, 199 So. 3d 507 (Fla. 5th DCA 2016).

   Affirmed; conflict certified.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                              *     *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2